DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2022 has been entered.

Status of Claims
This action is in reply to the amendment filed 30 September 2022.
Claims 1 and 12 have been amended and are hereby entered.
Claims 1, 5-12, and 16-20 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 September 2022 has been considered by the examiner and an initialed copy of the IDS is hereby attached.

  Response to Amendment and Remarks
Applicant’s arguments filed 30 September 2022 have been fully considered.  
Claim Rejections - 35 USC § 103
 Claims 1-3, 5-14, and 16-20 were rejected under 35 USC § 103.  Applicant has cancelled claims 2-3 and 13-14 and therefore those rejections are now moot.  Applicant’s arguments (see pages 8-10 of Remarks) with respect to rejection of claims 1, 5-12, and 16-20 under various 103 combinations, have been fully considered, but they are not persuasive.  
Specifically, Applicant argues that Ghannam does not disclose how a first object located outside a specified distance backward from the vehicle and data about the first object sensed by a sensor is used to determine whether the sensor operates normally.  Applicant cites to paragraphs [0045] which discusses the determination whether the opacity of the window of the sensor is beyond a threshold, and [0055] and [0057] which Applicant appears to rely upon for support that the data received regarding distance is from vehicle to vehicle communication rather than the sensors.  
The Examiner respectfully disagrees.  The citations to Ghannam must be considered in context and should include also the disclosure of [0056] of Ghannam.  
Specifically, Ghannam teaches determining the opacity of the window due to dirt, etc. and if below a particular threshold the window is not blocked (operates to detect objects, i.e., “operating normally” as described by Applicant in the instant application), and accordingly, and the cleaning of the window can be delayed.   
Opacity is a measure of the degree to which electromagnetic radiation such as the radiation emitted by the sensor 130 penetrates the window 215. An opacity may have a numeric value between 0% (zero) and 100%. Zero percent opacity may be associated with a transparent material, whereas 100% opacity may be associated with, e.g., a blocked window 215 that prevents a radiation from passing through the given medium. An increased opacity of the window 215, e.g., because of dust, dirt, etc., may impair sensor 130, e.g., the LIDAR sensor 130, the camera sensor 130, etc., operation. For example, the windows 215 covered with dirt may lack an ability to detect objects in the sensor 130 field of view. In one example, the computer 110 may be programmed to determine the opacity of the window 215 based on radiation received via the LIDAR sensor 130 electro-magnetic receiver. For example, the computer 110 may determine that the window 215 is blocked, e.g., when the window 215 opacity exceeds a predetermined threshold, e.g., 30%. In another example, the computer 110 may be programmed to determine that the window 215 is blocked upon determining that the window 215 opacity has been greater than the predetermined threshold for at least a predetermined minimum time duration, e.g., 5 seconds.
Ghannam [0045] , emphasis added

Further Ghannam teaches that cleaning is warranted when the opacity of the window 215 exceeds a predetermined threshold, e.g. 30% (Ghannam [0047]).  However, if the opacity of the sensor is below a threshold, then cleaning can be delayed based on any one of:
“vehicle speed, vehicle 100 distance to other vehicles, data received via V-to-V communication interface, etc.” 

Ghannam then goes on to discuss each of the embodiments for the determination if the cleaning can be delayed in more detail throughout paragraphs [0055]-[0057] (emphasis added below):  
…For example, the computer 110 may be programmed to determine that the cleaning can be delayed upon determining that the vehicle 100 speed is less than a speed threshold, e.g., 30 kilometer per hour (kph).

Additionally or alternatively, the computer 110 may be programmed to determine that the cleaning can be delayed upon determining that a vehicle 100 distance to a nearest second vehicle is greater than a distance threshold, e.g., 200 meters. In other words, the vehicle 100 distance to a nearest second vehicle greater than the threshold may indicate a low likelihood of impact with other vehicles due to a temporary impairment of the vehicle 100 sensor(s) 130 which may be caused by the delayed cleaning.

Additionally or alternatively, the computer 110 may be programmed to determine that the cleaning can be delayed upon determining that a speed, direction, etc., of other vehicles is received via the V-to-V communication interface. Thus, the computer 110 may be programmed to navigate the vehicle 100 at least during a temporary impairment of the vehicle 100 sensor(s) 130 (caused by delayed cleaning) based on data received via the V-to-V communication interface.


The Applicant has misconstrued the embodiment of vehicle to vehicle communication as taught in [0057] to apply to also to paragraph [0056].  However, paragraph  [0056] refers to a separate embodiment in which the sensors are capable of detecting an object due to the opacity being below the threshold ( e.g. 30% opacity).  Specifically, Figure 4A, element 405 determines if the opacity exceeds a first threshold, and if not, the process flows to element 415 wherein the vehicle is operated based on data received from the sensor.  The fact that the vehicle to vehicle communication is a separate embodiment is further bolstered by [0057] which recites that indicates that the determination of distance can be made “additionally” or “alternatively”.  
Further, Ghannam teaches that if the opacity is above a second threshold, e.g., 50%, although it may cause an inconvenience (of a pedestrian being splashed) it may be necessary to perform the cleaning at that time to prevent an impairment of the sensor operation (see Ghannam [0051]).  This further indicates that the sensor is operable (i.e. “operating normally”) at opacities less than the threshold.  
 As noted in the last response, the Examiner relies on Ghannam to teach determining if the sensor operates normally based on whether a first object located outside a specified distance backward from the vehicle is sensed.  Ghannam teaches this at least at ¶56 “the computer 110 may be programmed to determine that the cleaning can be delayed upon determining that a vehicle 100 distance to a nearest second vehicle is greater than a distance threshold, e.g., 200 meters. In other words, the vehicle 100 distance to a nearest second vehicle greater than the threshold may indicate a low likelihood of impact with other vehicles due to a temporary impairment of the vehicle 100 sensor(s) 130 which may be caused by the delayed cleaning.”  The vehicle sensing another vehicle at 200 meters indicates that the sensor operates normally and can sense another vehicle at a distance allowing the vehicle to safely complete a lane change. The examiner notes that Ghannam teaches the computer determines relative locations of objects or, distances of other vehicles based on sensor information (see Ghannam ¶35).
The examiner maintains that it would have been obvious to one of ordinary skill in the art to modify the invention of Fujii with the teaching of Ghannam to ensure normal operation of the rear sensor for increased safety.  Ghannam is directed to determining if a sensor lacks the ability to detect objects in the sensor field of view in ¶45.   This is in the same field of endeavor as the instant application, which is also concerned with determining if the sensor operates normally, and achieves this by using a sensor performance check device (see ¶53 of instant application).
Applicant’s arguments with respect to independent claim 12 and the dependent claims are identical to those arguments presented for claim 1, and therefore have not been separately argued and have not been found persuasive for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 9, 11-12, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (Pub. No.: US 2018/0178715 A1) in view of Ghannam et al. (US PG Pub. 2019/0241158, hereinafter "Ghannam").
With respect to claim 1, Fujii discloses an apparatus for controlling a lane change in a vehicle (driving support ECU 10 which performs lane change assist control (LCA), see at least: p. [0048] and [0114]-[0115]), the apparatus comprising:
a sensor configured to sense one or more objects located behind the vehicle (rear-left surrounding sensor 1I1RL and rear-right surrounding sensor 11RR, see at least: p. [0053] and Fig. 2); and
a control circuit configured to be electrically connected with the sensor (11RR and 11RL are connected to ECU 10, see at least: p. [0053]]),
wherein the control circuit is configured to:
receive sensing data from the sensor when the vehicle is started (e.g., surrounding information (see at least: p. [0054], The signal processor acquires, every time a predetermined time period elapses, information (hereinafter referred to as "surrounding information".  The information is received when the vehicle is started, e.g., being driven) representing, for example, a distance between the own vehicle and the three-dimensional object); and
switch a system for lane change in the vehicle to a stand-by state, when [a result of determining whether or not the LCA can be executed based on the monitoring of the surrounding is YES] (When the LCA start acceptance condition is established, the driving support ECU 10 changes the steering assist control states from the LTA-ON state to the LCA standby state. For example, the LCA start acceptance condition is established when all of the following conditions 2-1 to 2-4 are established. Condition 2-3: The result of determining whether or not the LCA can be executed based on the monitoring of the surrounding is YES. That is... it is determined that the own vehicle can safely change lanes. See at least: p. [0129] and [0132]). 
Further, Fujii at ¶134 teaches “the condition 2-3 is established when the inter-vehicle distance between the own vehicle and another vehicle that travels in the target lane is appropriately ensured in consideration of a relative speed therebetween.” and further “the acceptance conditions are not limited to the above-mentioned conditions and can be set as appropriate.”  
Fujii fails to explicitly teach when an object located outside a specified distance backward from the vehicle is sensed by the sensor and when data about the first object located outside the specified distance is included in the sensing data as a condition among the plurality of conditions required for LCA start acceptance and wherein the specified distance is set to a distance allowing the vehicle to safely complete the lane change. However, this feature is taught by Ghannam (See at least Ghannam, which discloses that if the sensor is sufficiently blocked, the vehicle may switch to nonautonomous mode (e.g. no steering, lane changing assistance) ¶39 “As another example, dirt, dust, etc. can cause a blockage of the camera sensor 130. The computer 110 may be programmed to activate a non-autonomous mode of the vehicle 100 upon determining that a LIDAR sensor 130, a camera sensor 130, etc. cannot provide object data, e.g., due to a blockage of the LIDAR sensor 130.” and wherein a vehicle outside the specified distance can be sensed and normal operation continues and “¶56 “the computer 110 may be programmed to determine that the cleaning can be delayed upon determining that a vehicle 100 distance to a nearest second vehicle is greater than a distance threshold, e.g., 200 meters. In other words, the vehicle 100 distance to a nearest second vehicle greater than the threshold may indicate a low likelihood of impact with other vehicles due to a temporary impairment of the vehicle 100 sensor(s) 130 which may be caused by the delayed cleaning.” The vehicle sensing another vehicle at 200 meters indicates that the sensor operates normally and can sense another vehicle at a distance allowing the vehicle to safely complete a lane change. The examiner notes that Ghannam teaches the computer determines locations, distances of other vehicles from sensor information ¶35. As noted in the previous office actions, the Examiner has interpreted that, under the broadest reasonable interpretation, “data about the first object” includes the distance of the first object from the vehicle.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Fujii to include the sensed object distance exceeding a distance threshold, as taught by Ghannam, as a required condition for switching the LCA to the LCA standby state. This would add the benefit of confirming normal operation of the rear sensor before activating LCA standby which increases the safety of the LCA control.
With respect to claim 5, the combination of Fujii in view of Ghannam teaches the apparatus of claim 1, wherein the control circuit is configured to: switch the system for lane change to the stand-by state when the first object located outside the specified distance is sensed by the sensor. Additionally, Fujii teaches switch the system for lane change to the stand-by state when the vehicle is located within a specified operation section of the system for lane change (Condition 2-4. The road (on which the own vehicle is traveling) is a road for exclusive use by automobiles (road type information acquired from the navigation ECU 70 represents that the road is for exclusive use by automobiles). See at least: p. [0133]]).
With respect to claim 6, the combination of Fujii in view of Ghannam teaches the apparatus of claim 1. Additionally, Fujii teaches wherein the control circuit is configured to: switch the system for lane change from an off state to the stand-by state when the first object located outside the specified distance is sensed by the sensor (After the surrounding of the own vehicle is monitored and it is determined that the own vehicle can safely change lanes, the lane change assist control provides/generates a steering torque to the steering mechanism so that the lane change assist control has the own vehicle move from the lane in which the own vehicle is currently traveling to the adjacent lane while monitoring the surrounding of the own vehicle. See at least: p. [0115], LCA cancel condition, see at least: p. [0180]) The Examiner has interpreted that when the LCA is not in an LCA actuation state or an LCA standby state it is in an LCA off state/LCA cancel condition.
With respect to claim 9, the combination of Fujii in view of Ghannam teaches the apparatus of claim 1, wherein the control circuit is configured to: maintain an off state of the system for lane change when a second object located within the specified distance is sensed by the sensor (See at least Ghannam, ¶39 “As another example, dirt, dust, etc. can cause a blockage of the camera sensor 130. The computer 110 may be programmed to activate a non-autonomous mode of the vehicle 100 upon determining that a LIDAR sensor 130, a camera sensor 130, etc. cannot provide object data, e.g., due to a blockage of the LIDAR sensor 130. The Examiner has interpreted that when the vehicle moves to non-autonomous mode and the system cannot provide object data that systems which require the object detection sensor to function (e.g., the LCA control) would be disabled.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Fujii in view of Ghannam with the aforementioned additional teachings of Ghannam because an object being only detected at close range indicates attenuating (weakening) of the transmitted radiations and/or reflections and, thus, sensor blockage (Ghannam ¶39) Therefore, the safety of the apparatus would be increased by disabling lane change assistance when sensor data is unreliable.
With respect to claim 11, the combination of Fujii in view of Ghannam teaches the apparatus of claim 1. Additionally, Ghannam teaches an output device, wherein the control circuit is configured to: output a visual indication indicating a fault of the sensor using the output device, when a second object located within the specified distance is sensed by the sensor (See at least Ghannam ¶36 “Thus, a HMI 140 may be located in a passenger compartment of the vehicle 100. In an example, the computer 110 may output information indicating that a vehicle 100 mode of operation such as an autonomous mode is deactivated due to an event, e.g., a LIDAR sensor 130 sensor blockage that impairs its object detection operation”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Fujii in view of Ghannam with the aforementioned output device of Ghannam so that the driver is informed of the sensor fault and is thereby notified of the updated mode of operation.

With respect to claim 12, Fujii teaches a method for controlling a lane change in a vehicle, the method comprising steps of: 
obtaining, by a sensor of the vehicle, sensing data (e.g., surrounding information, see at least: p. [0054]) of one or more objects located behind the vehicle (received from rear- left surrounding sensor 11RL and rear-right surrounding sensor 11RR, see at least: p. [0053] and Fig. 2); 
wherein the step of the obtaining the sensing data comprises a step of receiving by the control circuit the sensing data from the sensor when the vehicle is started (e.g., surrounding information (see at least: p. [0054], The signal processor acquires, every time a predetermined time period elapses, information (hereinafter referred to as "surrounding information") representing, for example, a distance between the own vehicle and the three-dimensional object, the information is provided when the vehicle is started, e.g. driven); and 
switching, by a control circuit, a lane change system in the vehicle to a stand-by state when [a result of determining whether or not the LCA can be executed based on the monitoring of the surrounding is YES] (When the LCA start acceptance condition is established, the driving support ECU 10 changes the steering assist control states from the LTA-ON state to the LCA standby state. For example, the LCA start acceptance condition is established when all of the following conditions 2-1] to 2-4 are established. Condition 2-3: The result of determining whether or not the LCA can be executed based on the monitoring of the surrounding is YES. That is... it is determined that the own vehicle can safely change lanes. See at least: p. [0129] and [0132]]).
Fujii fails to explicitly teach when an object located outside a specified distance backward from the vehicle is sensed by the sensor and when data about the first object located outside the specified distance is included in the sensing data as a condition among the plurality of conditions required for LCA start acceptance and wherein the specified distance is set to a distance allowing the vehicle to safely complete the lane change. However, this feature is taught by Ghannam (See at least Ghannam, which discloses that if the sensor is sufficiently blocked, the vehicle may switch to nonautonomous mode (e.g. no steering, lane changing assistance) ¶39 “As another example, dirt, dust, etc. can cause a blockage of the camera sensor 130. The computer 110 may be programmed to activate a non-autonomous mode of the vehicle 100 upon determining that a LIDAR sensor 130, a camera sensor 130, etc. cannot provide object data, e.g., due to a blockage of the LIDAR sensor 130.” and wherein a vehicle outside the specified distance can be sensed and normal operation continues and “¶56 “the computer 110 may be programmed to determine that the cleaning can be delayed upon determining that a vehicle 100 distance to a nearest second vehicle is greater than a distance threshold, e.g., 200 meters. In other words, the vehicle 100 distance to a nearest second vehicle greater than the threshold may indicate a low likelihood of impact with other vehicles due to a temporary impairment of the vehicle 100 sensor(s) 130 which may be caused by the delayed cleaning.” The vehicle sensing another vehicle at 200 meters indicates that the sensor operates normally and can sense another vehicle at a distance allowing the vehicle to safely complete a lane change. The examiner notes that Ghannam teaches the computer determines locations, distances of other vehicles from sensor information ¶35).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Fujii to include the sensed object distance exceeding a distance threshold, as taught by Ghannam, as a required condition for switching the LCA to the LCA standby state. This would add the benefit of confirming normal operation of the rear sensor before activating LCA standby which increases the safety of the LCA control.
Claims 16 and 20 are rejected under the same rationale, mutatis mutandis, as claims 5 and 11, above.
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Ghannam, as applied to claims 1 and 12, above, and further in view of Hashimoto et al. (Pub. No.: US 2018/0178801 A1, hereinafter “Hashimoto”).
With respect to claim 7, the combination of Fujii in view of Ghannam teaches the apparatus of claim 1.
Neither Fujii nor Ghannam teach wherein the control circuit is configured to: switch the system for lane change to an on state when approval of a driver of the vehicle is received in the stand-by state. However, this feature is taught by Hashimoto (the driver can input response (approve or reject) to a proposal of lane change from the autonomous driving system 100, see at least: p. [0086]).
 Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Fujii in view of Ghannam with the aforementioned feature of Hashimoto in order to decrease the likelihood that the apparatus will make an unwanted lane change.
Claim 17 is rejected under the same rationale, mutatis mutandis, as claim 7, above.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Ghannam, as applied to claims 1 and 12, above, and further in view of Nishiguchi et al. (Pub. No.: US 2019/0047469 A1, hereinafter “Nishiguchi”).
With respect to claim 8, the combination of Fujii in view of Ghannam teaches the apparatus of claim 1. Additionally, Fujii teaches an output device (When the LCA start acceptance condition is established, the driving support ECU 10 has the buzzer output/generate a sound representing that the lane change assist request is accepted).
Neither Fujii nor Ghannam teach wherein the control circuit is configured to: output a visual indication indicating an off state, the stand-by state or an on state of the system for lane change using the output device. However, this feature is taught by Nishiguchi (the HMI controller 120 notifies the occupant that lane change starts by switching the image displayed on each display device of the HMI 20 from an image for notification of standby for lane change (refer to FIG. 14, for example) to an image as illustrated in FIG. 16. See at least: p. [0167] and Fig. 14-16).
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Fujii in view of Ghannam with the aforementioned display of Nishiguchi in order to improve the driver’s understanding of the current state of the LCA and because Nishiguchi teaches that the lane change assistance control state may be indicated by a visual display or a speaker (p. [0167]).
Claim 18 is rejected under the same rationale, mutatis mutandis, as claim 8, above.
Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Ghannam, as applied to claims 1 and 12, above, and further in view of Chae et al. (Pub. No.: US 2019/0291642 A1, hereinafter “Chae”).
With respect to claim 10, the combination of Fujii in view of Ghannam teaches the apparatus of claim 1. Additionally, Fujii teaches an output device (When the LCA start acceptance condition is established, the driving support ECU 10 has the buzzer output/generate a sound representing that the lane change assist request is accepted).
Neither Fujii nor Ghannam teach wherein the control circuit is configured to: output a visual indication indicating the sensing of the first object using the output device when the first object located outside the specified distance is sensed by the sensor. However, this feature is taught by Chae (As shown in FIG. 31, when the processor 170 senses the lane change operation of the vehicle 700, the processor 170 may control the display unit 180 to display a notification message by taking into account a speed of an object located in the rear of a corresponding lane and a distance between the vehicle and the first object. See at least: p. [0291] and Fig. 31).
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Fujii in view of Ghannam with the aforementioned display of Chae in order to improve the driver’s understanding of the area and objects surrounding the vehicle which aids in the driver’s ease of decision making.
Claim 19 is rejected under the same rationale, mutatis mutandis, as claim 10, above. 

Claim(s) 1, 5-6, 9, 11-12, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (Pub. No.: US 2018/0178715 A1) in view of Nishiguchi et al. (US PG Pub. 2017/0349173, hereinafter "Nishiguchi", provided in the IDS of 30 September 2022) .
With respect to claim 1, Fujii discloses an apparatus for controlling a lane change in a vehicle (driving support ECU 10 which performs lane change assist control (LCA), see at least: p. [0048] and [0114]-[0115]), the apparatus comprising:
a sensor configured to sense one or more objects located behind the vehicle (rear-left surrounding sensor 1I1RL and rear-right surrounding sensor 11RR, see at least: p. [0053] and Fig. 2); and
a control circuit configured to be electrically connected with the sensor (11RR and 11RL are connected to ECU 10, see at least: p. [0053]]),
wherein the control circuit is configured to:
receive sensing data from the sensor when the vehicle is started (e.g., surrounding information (see at least: p. [0054], The signal processor acquires, every time a predetermined time period elapses, information (hereinafter referred to as "surrounding information".  The information is received when the vehicle is started, e.g., being driven) representing, for example, a distance between the own vehicle and the three-dimensional object); and
switch a system for lane change in the vehicle to a stand-by state, when [a result of determining whether or not the LCA can be executed based on the monitoring of the surrounding is YES] (When the LCA start acceptance condition is established, the driving support ECU 10 changes the steering assist control states from the LTA-ON state to the LCA standby state. For example, the LCA start acceptance condition is established when all of the following conditions 2-1 to 2-4 are established. Condition 2-3: The result of determining whether or not the LCA can be executed based on the monitoring of the surrounding is YES. That is... it is determined that the own vehicle can safely change lanes. See at least: p. [0129] and [0132]). 
Further, Fujii at ¶134 teaches “the condition 2-3 is established when the inter-vehicle distance between the own vehicle and another vehicle that travels in the target lane is appropriately ensured in consideration of a relative speed therebetween.” and further “the acceptance conditions are not limited to the above-mentioned conditions and can be set as appropriate.”  
Fujii fails to explicitly teach when an object located outside a specified distance backward from the vehicle is sensed by the sensor and when data about the first object located outside the specified distance is included in the sensing data as a condition among the plurality of conditions required for LCA start acceptance and wherein the specified distance is set to a distance allowing the vehicle to safely complete the lane change. However, this feature is taught by Nishiguchi (See at least Nishiguchi, ¶ ¶ 98 and 109 “At step S12, the ECU 138 determines whether or not a specific following vehicle 202 (also referred to below as the “target following vehicle 202tar”) is present in the target lane 502tar. The target following vehicle 202tar corresponds to a vehicle for which a difference ΔV (=Va−Vs) between the vehicle speed V of the following vehicle 202 (Va) and the vehicle speed V of the vehicle 10 (Vs) is greater than a first vehicle speed threshold value THΔv1, and a distance D from the vehicle 10 to the following vehicle 202 is a first distance threshold value THd1 or lower. Conversely, if the difference ΔV is the first vehicle speed threshold value THΔv1 or lower or if the distance D is greater than the first distance threshold value THd1, the ECU 138 determines that a target following vehicle 202tar is not present, even if there is a following vehicle 202 traveling in the target lane 502tar.” And “ At step S18, the ECU 138 determines whether or not the target following vehicle 202tar has moved away from the vehicle 10. Specifically, the ECU 138 determines whether or not the distance D from the vehicle 10 to the following vehicle 202 is greater than a second distance threshold value THd2. The second distance threshold value THd2 is a positive threshold value set in order for the vehicle 10 to perform ALC when the target following vehicle 202tar has decelerated, and is smaller than the first distance threshold value THd1. When the distance D is greater than the second distance threshold value THd2 (S18: YES), processing proceeds to step S19, and when the distance D is not greater than the second distance threshold value THd2 (S18: NO), processing proceeds to step S20.”  The Examiner notes that the detecting the vehicle outside the second distance indicates that the sensor is operating normally.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Fujii to include the sensed object distance exceeding a distance threshold, as taught by Nishiguchi, as a required condition for switching the LCA to the LCA standby state. This would add the benefit of determining performing a safe lane change when a vehicle that was previously too close to the host vehicle has now decelerated (see Nishiguchi [0115]).  
With respect to claim 5, the combination of Fujii in view of Nishiguchi teaches the apparatus of claim 1, wherein the control circuit is configured to: switch the system for lane change to the stand-by state when the first object located outside the specified distance is sensed by the sensor. Additionally, Fujii teaches switch the system for lane change to the stand-by state when the vehicle is located within a specified operation section of the system for lane change (Condition 2-4. The road (on which the own vehicle is traveling) is a road for exclusive use by automobiles (road type information acquired from the navigation ECU 70 represents that the road is for exclusive use by automobiles). See at least: p. [0133]]).
With respect to claim 6, the combination of Fujii in view of Nishiguchi teaches the apparatus of claim 1. Additionally, Fujii teaches wherein the control circuit is configured to: switch the system for lane change from an off state to the stand-by state when the first object located outside the specified distance is sensed by the sensor (After the surrounding of the own vehicle is monitored and it is determined that the own vehicle can safely change lanes, the lane change assist control provides/generates a steering torque to the steering mechanism so that the lane change assist control has the own vehicle move from the lane in which the own vehicle is currently traveling to the adjacent lane while monitoring the surrounding of the own vehicle. See at least: p. [0115], LCA cancel condition, see at least: p. [0180]) The Examiner has interpreted that when the LCA is not in an LCA actuation state or an LCA standby state it is in an LCA off state/LCA cancel condition.
With respect to claim 9, the combination of Fujii in view of Nishiguchi teaches the apparatus of claim 1, wherein the control circuit is configured to: maintain an off state of the system for lane change when a second object located within the specified distance is sensed by the sensor (See at least Nishiguchi, ¶ ¶ 98, 100, 101 “At step S12, the ECU 138 determines whether or not a specific following vehicle 202 (also referred to below as the “target following vehicle 202tar”) is present in the target lane 502tar. The target following vehicle 202tar corresponds to a vehicle for which a difference ΔV (=Va−Vs) between the vehicle speed V of the following vehicle 202 (Va) and the vehicle speed V of the vehicle 10 (Vs) is greater than a first vehicle speed threshold value THΔv1, and a distance D from the vehicle 10 to the following vehicle 202 is a first distance threshold value THd1 or lower. Conversely, if the difference ΔV is the first vehicle speed threshold value THΔv1 or lower or if the distance D is greater than the first distance threshold value THd1, the ECU 138 determines that a target following vehicle 202tar is not present, even if there is a following vehicle 202 traveling in the target lane 502tar.” Nishiguchi contemplates more than one object being detected [0100], [0128] “Note that at step S12, there is no limitation to the following vehicle 202, and nearby vehicles at the side of the vehicle 10 may be included as display target vehicles (target vehicles) for the frame 612 and the symbols 614, 616.” [101] teaches the off state of the lane change system.) 
With respect to claim 11, the combination of Fujii in view of Nishiguchi teaches the apparatus of claim 1. Additionally, Nishiguchi teaches an output device, wherein the control circuit is configured to: output a visual indication indicating a fault of the sensor using the output device, when a second object located within the specified distance is sensed by the sensor (See at least Nishiguchi ¶101 “When a target following vehicle 202tar is present in the target lane 502tar (S12: YES), at step S13, the ECU 138 displays a warning display on the display section 26. Specifically, as illustrated in FIG. 4A, the ECU 138 displays the alert frame 612 surrounding the image 610 (also referred to below as the “following vehicle image 610”) of the following vehicle 202. Moreover, the ECU 138 also displays the approach symbol 614 indicating that the following vehicle 202 is approaching the vehicle 10.”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Fujii in view of Nishiguchi with the aforementioned output device of Nishiguchi so that the driver is informed of the sensor fault and is thereby notified of the updated mode of operation.

With respect to claim 12, Fujii teaches a method for controlling a lane change in a vehicle, the method comprising steps of: 
obtaining, by a sensor of the vehicle, sensing data (e.g., surrounding information, see at least: p. [0054]) of one or more objects located behind the vehicle (received from rear- left surrounding sensor 11RL and rear-right surrounding sensor 11RR, see at least: p. [0053] and Fig. 2); 
wherein the step of the obtaining the sensing data comprises a step of receiving by the control circuit the sensing data from the sensor when the vehicle is started (e.g., surrounding information (see at least: p. [0054], The signal processor acquires, every time a predetermined time period elapses, information (hereinafter referred to as "surrounding information") representing, for example, a distance between the own vehicle and the three-dimensional object, the information is provided when the vehicle is started, e.g. driven); and 
switching, by a control circuit, a lane change system in the vehicle to a stand-by state when [a result of determining whether or not the LCA can be executed based on the monitoring of the surrounding is YES] (When the LCA start acceptance condition is established, the driving support ECU 10 changes the steering assist control states from the LTA-ON state to the LCA standby state. For example, the LCA start acceptance condition is established when all of the following conditions 2-1] to 2-4 are established. Condition 2-3: The result of determining whether or not the LCA can be executed based on the monitoring of the surrounding is YES. That is... it is determined that the own vehicle can safely change lanes. See at least: p. [0129] and [0132]]).
Fujii fails to explicitly teach when an object located outside a specified distance backward from the vehicle is sensed by the sensor and when data about the first object located outside the specified distance is included in the sensing data as a condition among the plurality of conditions required for LCA start acceptance and wherein the specified distance is set to a distance allowing the vehicle to safely complete the lane change. However, this feature is taught by Nishiguchi (See at least Nishiguchi, ¶ ¶ 98 and 109 “At step S12, the ECU 138 determines whether or not a specific following vehicle 202 (also referred to below as the “target following vehicle 202tar”) is present in the target lane 502tar. The target following vehicle 202tar corresponds to a vehicle for which a difference ΔV (=Va−Vs) between the vehicle speed V of the following vehicle 202 (Va) and the vehicle speed V of the vehicle 10 (Vs) is greater than a first vehicle speed threshold value THΔv1, and a distance D from the vehicle 10 to the following vehicle 202 is a first distance threshold value THd1 or lower. Conversely, if the difference ΔV is the first vehicle speed threshold value THΔv1 or lower or if the distance D is greater than the first distance threshold value THd1, the ECU 138 determines that a target following vehicle 202tar is not present, even if there is a following vehicle 202 traveling in the target lane 502tar.” And “ At step S18, the ECU 138 determines whether or not the target following vehicle 202tar has moved away from the vehicle 10. Specifically, the ECU 138 determines whether or not the distance D from the vehicle 10 to the following vehicle 202 is greater than a second distance threshold value THd2. The second distance threshold value THd2 is a positive threshold value set in order for the vehicle 10 to perform ALC when the target following vehicle 202tar has decelerated, and is smaller than the first distance threshold value THd1. When the distance D is greater than the second distance threshold value THd2 (S18: YES), processing proceeds to step S19, and when the distance D is not greater than the second distance threshold value THd2 (S18: NO), processing proceeds to step S20.”  The Examiner notes that the detecting the vehicle outside the second distance indicates that the sensor is operating normally.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Fujii to include the sensed object distance exceeding a distance threshold, as taught by Nishiguchi, as a required condition for switching the LCA to the LCA standby state. This would add the benefit of determining performing a safe lane change when a vehicle that was previously too close to the host vehicle has now decelerated (see Nishiguchi [0115]).  
Claims 16 and 20 are rejected under the same rationale, mutatis mutandis, as claims 5 and 11, above.
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Nishiguchi, as applied to claims 1 and 12, above, and further in view of Hashimoto et al. (Pub. No.: US 2018/0178801 A1, hereinafter “Hashimoto”).
With respect to claim 7, the combination of Fujii in view of Nishiguchi teaches the apparatus of claim 1.
Neither Fujii nor Nishiguchi teach wherein the control circuit is configured to: switch the system for lane change to an on state when approval of a driver of the vehicle is received in the stand-by state. However, this feature is taught by Hashimoto (the driver can input response (approve or reject) to a proposal of lane change from the autonomous driving system 100, see at least: p. [0086]).
 Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Fujii in view of Nishiguchi with the aforementioned feature of Hashimoto in order to decrease the likelihood that the apparatus will make an unwanted lane change.
Claim 17 is rejected under the same rationale, mutatis mutandis, as claim 7, above.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Nishiguchi, as applied to claims 1 and 12, above, and further in view of Nishiguchi et al. (Pub. No.: US 2019/0047469 A1, hereinafter “Nishiguchi2”).
With respect to claim 8, the combination of Fujii in view of Nishiguchi teaches the apparatus of claim 1. Additionally, Fujii teaches an output device (When the LCA start acceptance condition is established, the driving support ECU 10 has the buzzer output/generate a sound representing that the lane change assist request is accepted).
Neither Fujii nor Nishiguchi teach wherein the control circuit is configured to: output a visual indication indicating an off state, the stand-by state or an on state of the system for lane change using the output device. However, this feature is taught by Nishiguchi2 (the HMI controller 120 notifies the occupant that lane change starts by switching the image displayed on each display device of the HMI 20 from an image for notification of standby for lane change (refer to FIG. 14, for example) to an image as illustrated in FIG. 16. See at least: p. [0167] and Fig. 14-16).
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Fujii in view of Nishiguchi with the aforementioned display of Nishiguchi2 in order to improve the driver’s understanding of the current state of the LCA and because Nishiguchi2 teaches that the lane change assistance control state may be indicated by a visual display or a speaker (p. [0167]).
Claim 18 is rejected under the same rationale, mutatis mutandis, as claim 8, above.
Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Nishiguchi, as applied to claims 1 and 12, above, and further in view of Chae et al. (Pub. No.: US 2019/0291642 A1, hereinafter “Chae”).
With respect to claim 10, the combination of Fujii in view of Nishiguchi teaches the apparatus of claim 1. Additionally, Fujii teaches an output device (When the LCA start acceptance condition is established, the driving support ECU 10 has the buzzer output/generate a sound representing that the lane change assist request is accepted).
Neither Fujii nor Nishiguchi teach wherein the control circuit is configured to: output a visual indication indicating the sensing of the first object using the output device when the first object located outside the specified distance is sensed by the sensor. However, this feature is taught by Chae (As shown in FIG. 31, when the processor 170 senses the lane change operation of the vehicle 700, the processor 170 may control the display unit 180 to display a notification message by taking into account a speed of an object located in the rear of a corresponding lane and a distance between the vehicle and the first object. See at least: p. [0291] and Fig. 31).
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Fujii in view of Nishiguchi with the aforementioned display of Chae in order to improve the driver’s understanding of the area and objects surrounding the vehicle which aids in the driver’s ease of decision making.
Claim 19 is rejected under the same rationale, mutatis mutandis, as claim 10, above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oishi et al. (US PG Pub. 2019/0077411) performs a check to see if the sensors are operating normally during lane change operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.A./Examiner, Art Unit 3662

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662